Citation Nr: 0635985	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-42 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an eye condition.

2.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hearing loss.

3.	Entitlement to service connection for hearing loss.  

4.	Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

5.	Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served from January 1949 to April 1952 as a 
member of an            Army National Guard unit that in 
August 1950 was federalized and stationed in Korea.  He had 
active duty service from August 1950 to April 1952, 
and additional reserve duty service with this unit until June 
1958.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Phoenix, 
Arizona, which denied claims for service connection for an                
eye disorder, hearing loss, PTSD and a lung condition.  

In May 1993, the RO denied previous claims for service 
connection for vision     and hearing conditions, and the 
veteran did not take any action to appeal that determination.  
Thus, new and material evidence must be presented prior to 
readjudication of the claims on the merits.  See Hodge v. 
West, 155 F.3d 1356      (Fed. Cir. 1998).  Accordingly, 
these issues have been characterized as petitions to reopen 
previously denied claims.      

In October 2005, the veteran testified at a hearing at the RO 
before the undersigned Veteran's Law Judge (VLJ) of the Board 
(also generally referred to as a "travel Board" hearing).  
During the hearing, he submitted additional evidence 
(statements from various individuals with whom he served), 
with a waiver of the right to RO initial consideration of 
this evidence.  See 38 C.F.R. §§ 20.800 (2006).   
At present, the Board will decide the claim for service 
connection for PTSD and petition to reopen the claim for 
service connection for hearing loss.  Regarding the 
additional matters of service connection for a lung condition 
and hearing loss (following reopening of that claim), and the 
petition to reopen the claim for service connection for an 
eye condition, unfortunately, further development is needed 
before deciding these claims.  So they are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.	Through its May 1993 correspondence, the RO informed the 
veteran of the administrative denial of his claim for service 
connection for hearing loss due to his failure to timely 
provide a completed NA Form 13055 (records request to the 
National Archives and Records Administration (NARA)) to 
permit a search for his        service records.

2.	Since then, however, there is additional evidence 
pertaining to an unestablished fact necessary to substantiate 
this claim, and raises a reasonable possibility of 
substantiating it.

3.	The veteran's May 2004 VA psychiatric examination resulted 
in a diagnosis of PTSD, and various treatment providers at 
the Phoenix VA Medical Center (VAMC) have also rendered the 
same diagnosis. 

4.	The evidence substantiates the veteran's assertions that he 
participated in combat during service.  

5.	There is also verification of a stressor unrelated to his 
participation in combat, when he was informed that 
individuals whom he knew were killed in service.  

6.	The May 2004 VA psychiatric examiner has indicated this 
reported non-combat related incident is etiologically linked 
to the current diagnosis of PTSD. 
CONCLUSIONS OF LAW

1.	The RO's May 1993 decision denying the claim for service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.201 (2006).

2.	Some of the additional evidence received since that May 
1993 decision      is new and material and, therefore, 
sufficient to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

3.	Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103A, 5107               (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).


Inasmuch as the Board is reopening the claim for service 
connection for         hearing loss, and directing further 
development of it before deciding it, there is no need at 
this juncture to determine whether there has been compliance 
with the VCAA.  This would be premature because further 
measures are necessary for VA  to comply with this law, and 
this will occur on remand.  See Bernard v. Brown,        4 
Vet. App. 384 (1993).  

Moreover, the Board is granting service connection for PTSD, 
and there is likewise no need for discussion of whether there 
have been sufficient measures to fulfill the VCAA duties to 
notify and assist, because even if there has not been, this 
is            at most only harmless error.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).        See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2004), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

There is also no need for consideration of whether there has 
been sufficient    VCAA notice to comply with the recent 
decision of the U. S. Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those  five elements are:  (1) veteran's status; (2) 
existence of a disability; (3) connection between military 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," VA must review the 
information and evidence presented with the claim and provide 
the veteran notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.



Since the VCAA does not apply under the circumstances of this 
case, the requirements set forth in Dingess/Hartman are not 
dispositive.  It warrants mentioning only that once the file 
is returned to the RO to effectuate the award of service 
connection for PTSD, the RO, in turn, will then have the 
opportunity to also address any notice defect regarding these 
additional elements.  Hence, any current defect in this 
regard also is merely harmless error.  Bernard, 4 Vet. App. 
at 384     (if the Board addresses an issue not first 
considered by the RO, the Board must discuss whether this is 
prejudicial to the veteran).

Also, regarding the claim for service connection for hearing 
loss on the merits,        the Board is remanding this claim 
for further development, so this will allow for the issuance 
of a corrective VCAA letter to address the pertinent elements 
of the claim in accordance with the Dingess/Hartman decision.

Petition to Reopen

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained in the line of duty while in the military. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Previously, as indicated in its May 1993 correspondence to 
the veteran, the RO denied his original claims for service 
connection for hearing loss, claimed as a disability for both 
ears.  (Also denied was the claim for service connection for 
an eye disorder, and the attempt to reopen that claim is 
discussed in the remand section below.)  The RO then informed 
the veteran of the administrative denial of service 
connection for hearing loss, because of the failure to timely 
complete and return a copy of NA Form 13055 (records request 
to the National Archives) to enable a search for his service 
records.  Up to that point, efforts to obtain his service 
medical records (SMRs) had been unavailing, and the National 
Personnel Records Center (NPRC) had responded that these 
records were presumed lost due to a 1973 fire at a records 
storage facility.  Without the requested information, or 
other competent evidence of a relevant illness or injury in 
service, there was no justification upon which to find that 
his post-service hearing or vision problems had an origin in 
military service.   
The RO's May 1993 letter further informed the veteran that if 
he disagreed with the denial of compensation benefits, that 
he had the right to an appeal of the decision.  However, 
since he did not take further action to appeal the denial of 
service connection for hearing loss, the RO's denial of the 
claim became final and binding upon him based on the evidence 
then of record.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201 (2006).  This, in turn, 
means there must be new and material evidence since that 
decision to reopen his claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002),    38 C.F.R. § 3.156 (2006); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's May 1993 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's current petition to reopen his claims was 
received in April 2003, after that cutoff date.  So the 
amended version of §3.156(a), providing a new definition of 
new and material evidence, applies to his current appeal.
    
According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 



Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Following the May 1993 RO denial of the claim under 
consideration, the newly received evidence which has been 
included in the veteran's claims file has consisted of a unit 
chronology and other copies of personnel records he has 
provided; additional personnel reports, including relevant 
temporary duty assignments (obtained through a subsequently 
filed request to the National Archives and  Records 
Administration); extensive VA outpatient treatment records 
dated from 1992 up until the present; and the reports of 
several VA examinations, including a    May 2004 audiological 
examination report.  Also provided were several                
lay statements from individuals who had served in the same 
unit as the veteran, describing their recollections of 
various incidents involving the veteran            during 
service.

Reviewing these items which have been added to the record, at 
least some of the additional evidence is material to the 
disposition of the veteran's claim, and warrants reopening of 
the claim.  Of particular significance, is the receipt of a 
January 2004 statement from a former service member in the 
same unit as the veteran, explaining that he was present when 
the veteran's eardrums were injured from a concussion and 
explosion during the Battle of Homestead Valley, at some 
point between June 25th and July 20th, 1951, and he was 
treated at a field military aid station.  This statement 
provides substantial corroborating information as to the 
existence of a specified injury in service, which the veteran 
has alleged caused the onset of subsequent hearing 
difficulties.  It is thus essential evidence relevant to the 
unestablished element of a causal nexus between present 
hearing loss, and service.  Although as a general matter, a 
lay statement and/or testimony does not provide the sole 
basis to reopen a claim for service connection, that 
principle applies to questions of medical causation, but not 
necessarily as here where there is  competent lay evidence of 
observing an in-service injury.  See Moray v. Brown,      5 
Vet. App. 211, 214 (1993).  This evidence is also highly 
relevant given the absence of available service medical 
records up to this point.   

Additionally, as explained below, the Board has determined 
that the evidence of record substantiates that the veteran 
had participation in combat during service,   and 
consequently, the veteran's own statement as to what he 
experienced in service, including in-service acoustic trauma 
if consistent with the circumstances of his service, would be 
accepted as credible notwithstanding receipt of other 
favorable sources of lay testimony.  See 38 U.S.C.A. § 
1154(b) (West 2002);                Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  So his own lay testimony   
provides support for his claim along with any pertinent lay 
statements obtained.

In view of the receipt of the January 2004 statement, and 
veteran's own allegations, concerning in-service noise 
exposure, the remaining issue to consider is whether his 
current hearing problem is caused by that noise exposure.  
While a May 2004 VA examiner provided a somewhat unfavorable 
opinion on the nexus issue, this matter should be 
reconsidered due to the recently received evidence (in 
addition to other reasons identified in the remand section 
below).    

Hence, new and material evidence has been presented that 
merits reopening of the   claim for service connection for a 
psychiatric disorder.  See, e.g., Hickson v. West, 11 
Vet. App. 374, 378 (1998).  The readjudication of the 
underlying claim for service connection will be deferred, 
however, pending the completion of the additional development 
directed in the remand of this claim.







Service Connection for PTSD

A.	Governing Law and Regulations

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
determination as to whether a veteran participated in combat 
with the enemy necessarily depends on the facts of each case, 
and requires evaluation of all pertinent evidence in each 
case, and assessment of the credibility, probative value, and 
relative weight of the evidence.  See VAOGCPREC 12-99 (Oct. 
18, 1999). 
Also, the benefit-of-the-doubt doctrine in 38 U.S.C. 
§ 5107(b) applies to determinations of whether a veteran 
engaged in combat in the same manner as it applies to other 
determinations material to resolution of a claim for VA 
benefits.  Id.  Those commendations and decorations that are 
recognized as conclusive evidence of participation in combat 
are listed in the VA Adjudication Procedure Manual (M21-1), 
at Part VI, Change 112, para 11.37(b)(1) (March 10, 2004).   

If VA determines the veteran engaged in combat with the enemy 
and her alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another source that corroborates his testimony or statements.  
See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2006).  Credible supporting 
evidence of the actual occurrence of an     in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  But corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 310-
11, the Court determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost,           
16 Vet. App. at 128-29 held that the Board had interpreted 
the corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi,                         15 Vet. App. 143, 148-49 
(2001). 

B.	Analysis

Preliminarily, it is noted that there is of record a 
competent diagnosis of record      of PTSD, obtained on VA 
psychiatric examination May 2004.  The veteran's records of 
ongoing evaluation and treatment at the Phoenix VA Medical 
Center (VAMC) since the mid-1990s substantiate the diagnosis 
of the same condition,    and as indicated recently in the 
June 2003 psychiatric evaluation report.  So the first 
requirement of a competent diagnosis of PTSD is 
substantiated.  The remaining consideration then, is whether 
this condition is established to have been etiologically 
related to at least one verified stressor from service.    

With respect to those stressful experiences from service 
which the veteran has alleged led to the onset of PTSD, he 
has indicated that he had participation in combat during the 
approximate one and one-half year period that he was 
stationed in Korea.  He has stated that he had participation 
in several military campaigns over the course of his service 
in Korea, and has identified an incident during the Battle of 
Soyang in May 1951 in which he and three other soldiers were 
detached to return to and guard an ammunition depot, and came 
under heavy fire at that time.              The veteran has 
also described another alleged stressor from service which 
does not appear to be related to his own participation in 
combat, in which he was informed of the deaths of two 
individuals with whom he served.  

Considering initially the veteran's description of 
participation in combat during service, his Form DD-214 
(report of separation from service) indicates the receipt of 
the Distinguished Unit Citation, and Korean Service Medal 
with 2 Bronze Stars.              The unit with which he 
served was the 300th Armed Field Artillery Battalion, Service 
Battery.  His occupational specialty involved the 
transportation and supply of ammunition.  The Distinguished 
Unit Citation explained that the 300th Battalion (less 
Battery B) was cited "for extraordinary heroism and 
outstanding performance of duty in action against the armed 
enemy in the vicinity of Hongchon, Korea, during the period 
of May 16 to 21, in 1951," during the Battle of Soyang.  
Temporary duty assignment (TDY) orders from May 1951 for his 
unit, show his presence in the vicinity of Hongchon where 
this conflict occurred.            

There are also lay statements of record from several 
individuals from his unit, each indicating that the veteran 
had served in combat with them in Korea.  This evidence 
includes statements from the veteran's brother, also a member 
of the 300th Battalion, and from a retired Army Lieutenant 
Colonel that he served with the veteran in Korea in combat 
between early 1951 and April 1952.  Additional information 
consistent with the events described includes a newspaper 
article discussing the history of the 300th Battalion and its 
involvement in several campaigns in Korea, and including a 
photograph of the veteran and his brother as members of the 
unit.   

Based on the above documentation and lay affiants' 
statements, there is sufficient basis to conclude that the 
veteran had involvement in combat during service.         His 
alleged stressors that are consistent with the circumstances 
of participation in combat would not require independent 
corroboration, and instead his lay testimony is sufficient 
proof on its own.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  







In this instance, however, consideration in particular is 
warranted as to the alleged stressor from service which is 
not related to his own participation in combat, inasmuch as 
this is the incident that the May 2004 VA examiner has 
determined presents the basis in service for the subsequent 
medical diagnosis of PTSD (and as indicated, is in accordance 
with the third regulatory requirement of a competent 
diagnosis supported by a verified stressor).  As an 
additional claimed stressor, the veteran has identified 
having been informed of the deaths of two individuals with 
whom he served.  Since there is documentation that has been 
obtained confirming this fact, this stressor should be 
considered to have been objectively verified.    

During the recent May 2004 VA examination, the examiner 
commented that this identified stressor, if eventually 
confirmed, was "sufficient to be etiologically linked" to a 
diagnosis of PTSD.  Accordingly, there is competent evidence 
linking the veteran's additional claimed stressor with his 
post-service diagnosis of PTSD. So the criteria for service 
connection for PTSD have been met based on the medical 
evidence attributing his current condition to a verified 
incident from service.     Also, while in the present case 
there are more than one verified stressful incidents from 
service, the regulatory requirements for PTSD under 38 C.F.R. 
§ 3.304(f) are considered to be met when there is evidence of 
a link between any one verified stressor and a current 
medical diagnosis of a PTSD condition.   

Hence, based upon consideration of the relevant medical and 
other evidentiary findings of record, and resolving any 
reasonable doubt in the veteran's favor, service connection 
for PTSD is warranted.  See 38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for PTSD is granted.

The petition to reopen the claim for service connection for 
hearing loss is granted, subject to the Board's further 
development of the evidence concerning this claim in the 
remand that follows.
REMAND

As mentioned, the VCAA was signed into law effective November 
9, 2000, and  this law prescribed several essential 
requirements regarding VA's duty to notify  and assist a 
claimant with the evidentiary development of a pending claim 
for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;           (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

In view of these requirements concerning the VCAA duty to 
notify and assist,      the RO has so far provided the 
veteran with several notice letters to inform him      as to 
the procedures for development of the remaining claims on 
appeal.  This has included correspondence which set forth the 
additional evidence required in order to substantiate his 
claims, as well as explained whose responsibility, VA's or 
the veteran himself, it was to obtain further evidence.  See 
Quartuccio v. Principi,                   16 Vet. App. 183, 
186-87 (2002).  But he has not yet received notice of the 
disability rating and effective date elements of his claims, 
in accordance with the holding in Dingess/Hartman.  So he 
should be provided a supplemental notice letter that includes 
a discussion of these specific elements.

Moreover, there are still further criteria for comprehensive 
VCAA notice which   the Court has recently determined applies 
to instances in which a claimant is attempting to reopen a 
previously denied claim, including as here, with respect to 
the veteran's petition to reopen a claim for service 
connection for an eye condition. 




In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence as the pre-
requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that case --         
including with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  In 
providing notification of the requirement of "material" 
evidence, VA must consider the basis for the previous denial 
and provide a notice letter describing what evidence would be 
needed to substantiate the element or elements found 
insufficient in the previous denial (including the general 
"elements" that constitute a valid claim for service 
connection defined in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  These 
necessary elements are evidence of a current disability, 
competent evidence of in-service incurrence or aggravation, 
and a medical nexus between the current disability and 
service).  Additionally, it is required that the claimant 
receive information as to the definition of "new" evidence 
with reference to his claim.  

The Court further held in the Kent decision, that the failure 
to describe what would constitute "material" evidence in 
almost all circumstances will have a prejudicial effect upon 
the adjudication of the claim, and thus the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.

In this instance, the notice letters issued to the veteran 
between April 2003 and  April 2004 pertaining to his claimed 
eye condition, did not clarify that this claim involved a 
petition to reopen a previously denied claim for service 
connection.  Thus, these letters clearly could not have met 
the criteria in the Kent decision, that the veteran receive 
an explanation of the "new and material evidence" standard 
as it directly applied to his claim.  The absence of an 
explanation of what constitutes "material" evidence, in 
particular, has a prejudicial effect upon the adjudication 
process.  In order to provide the requisite notice, he must 
be informed that "material" evidence is that which would 
help establish the incurrence or aggravation of an eye 
disability in service -- this form of evidence was not 
available at the time of the May 1993 administrative denial 
of his claim.  So the additional notice letter pertaining to 
his claimed eye condition, must include a case-specific 
definition of "new and material" evidence as required in 
the Kent decision.   
  
The additional claims for service connection for hearing 
loss, and a lung condition, should also undergo further 
development action, before a decision is rendered on these 
issues.  With regard to the veteran's hearing loss claim, 
following the Board's reopening of this claim (as indicated 
above), another VA medical examination is necessary to 
determine whether his current hearing loss condition is due 
to    military service.  For the time period during which the 
veteran served, his SMRs are unavailable due to a 1973 fire 
at the NPRC, other than his separation examination (negative 
for hearing problems), however, there is other competent 
evidence of potential hearing problems in service.  A January 
2004 lay statement from a member of the veteran's unit, 
describes having observed that the veteran's eardrums were 
injured from a concussion/explosion during the Battle of 
Homestead Valley   in 1951.  Also, since the veteran had 
participation in combat during service as indicated above, 
his own description of in-service acoustic trauma due to 
proximity to an explosion is credible evidence of its 
occurrence.  See 38 U.S.C.A. § 1154(b).  

The veteran also has recently undergone a May 2004 VA 
audiological examination to evaluate the severity and 
etiology of hearing loss.  The resultant diagnosis was mild 
to moderate, high frequency sensorinueral hearing loss, 
bilaterally, and the audiometric findings then obtained 
corresponded to a hearing loss disability for   VA purposes, 
as defined under 38 C.F.R. § 3.385.  Concerning the likely 
etiology  of that condition, the examiner determined that the 
veteran's hearing loss was    most likely not incurred in 
service due to his reported noise exposure, and instead was 
due to significant post-service noise exposure.  The examiner 
further noted, however, that the veteran's claims folder had 
been requested for review, but it was not made available.   


Due to the recently substantiated assertions from the veteran 
and as set forth           in the lay statement on his behalf 
as to the extent of acoustic trauma sustained in service, as 
well as to afford the previous VA audiological examiner the 
opportunity to review the veteran's claims file, a 
supplemental opinion should be requested from the examination 
provider as to whether the diagnosed bilateral hearing is 
related to his military service -- to include the instance of 
noise exposure he has described.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).   
  
In reference to the claim for service connection for a lung 
condition, the veteran's course of evaluation and treatment 
at the Phoenix VAMC, as recently as        January 2004, 
indicates that he experiences chronic obstructive pulmonary 
disease (COPD), with intermittent exacerbations.  He has also 
had one or more respiratory conditions diagnosed previously, 
including in the early-1990s obstructive lung disease 
(emphysema).  A VA hospitalization report for an unrelated 
condition in September 1992 indicated a diagnosis in part of 
left pleural effusion and bronchitis. The veteran has also 
described the origins of his post-service lung disorders,          
as having some basis in an episode of pneumonia during 
service, and the exposure to smoke and hazardous materials 
during his participation in numerous military campaigns.  So 
an examination is also warranted to determine whether he has 
any lung disorder that is a result of exposure to events and 
circumstances described  from service.    











Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims for service connection for 
hearing loss and a lung condition, and 
the petition to reopen a claim for 
service connection for an eye 
condition, send the veteran another 
VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
letter, consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
must include an explanation of the 
information or evidence needed to 
establish an effective date for 
these claims, as recently outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

And of particular note, he must also be 
provided a detailed and case-specific 
definition of the requirement of "new 
and material evidence" as it pertains 
to his petition to reopen that is on 
appeal, consistent with the holding in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the              Phoenix 
VAMC since April 2004, and then 
associate all records obtained with his 
claims file.  







3.	If possible, arrange for the 
audiologist who previously examined the 
veteran in May 2004 to provide an 
addendum to that evaluation.  It is 
requested that this treatment provider 
again review the relevant evidence in 
this case, to include both the 
veteran's documented history and his 
own assertions as to having had 
acoustic trauma in service due to 
proximity to an explosion in 1951 (and 
since further substantiated by a 
January 2004 lay statement from a 
former member of his unit).  The VA 
examiner is then asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the veteran's 
bilateral hearing loss is etiologically 
related to his military service -- 
including his reported acoustic trauma 
during service, and also taking into 
consideration his medical, occupational 
and recreational history prior to and 
since service.  The examiner should 
discuss the rationale for all opinions 
expressed.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a medical provider 
equally qualified to make this 
determination.   (Note:  if the latter 
situation arises, this may require 
having the veteran reexamined.)

If no opinion can be rendered without 
resorting to pure speculation, please 
explain why this is not possible.  
Also, in order to facilitate making 
these important determinations, the 
examiner should review the relevant 
medical history in the veteran's claims 
file, including a complete copy of this 
remand.  

4.	Also, schedule the veteran an 
appropriate VA medical examination to 
evaluate him for the claimed lung 
disorder.

This examiner should indicate initially 
whether the veteran has any current 
lung condition.  All tests and studies 
deemed necessary by the examiner 
(including chest x-rays, if required) 
should be performed.  If one or more 
current lung disorders are present, the 
examiner should then offer an opinion 
as to whether any diagnosed 
condition(s) is/are at least as likely 
as not (i.e., 50 percent or greater 
probability) related to his military 
service -- including consideration of 
his reported episode of pneumonia, and 
exposure to smoke or other 
environmental factors during             
his service.    

To facilitate making these 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, 
including a complete copy of this 
remand.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).


6.	Then readjudicate the veteran's 
claims for service connection for 
hearing loss and a lung condition, and 
petition to reopen a previously denied 
claim for   service connection for an 
eye condition, in light of the 
additional evidence obtained.  If these 
claims are not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  
Give them time to respond before 
returning these claims to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b),          117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


